      Case 2:19-cv-00564-KWR-CG Document 65 Filed 07/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS, et al.,

             Plaintiffs,

v.                                                         CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF ARTESIA
GENERAL HOSPITAL, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on October 27, 2020, at 2:30 p.m. Parties shall call Judge Garza’s

AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the Access

Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
